         2:19-cv-02345-CSB-EIL # 1      Page 1 of 8                                          E-FILED
                                                           Monday, 23 December, 2019 04:14:44 AM
                                                                      Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

Anthony Davis and Jeanette Davis,   )
                                    )
                        Plaintiffs, )
                                    )
v.                                  )
                                    )
NNDYM KB, INC. (D/B/A               )
Hampton Inn by Hilton               )
Bourbonnais/Kankakee), Samir        )
Chaudhari,                          )
                                    )
                        Defendants. )

                                       COMPLAINT

     Plaintiffs Anthony Davis and Jeanette Davis, through their attorney Hale & Monico,

LLC, complains of Defendant NNDYM KB, INC. (D/B/A Hampton Inn by Hilton

Bourbonnais/Kankakee) and states the following:

                                         Parties

1.      Anthony Davis and Jeanette Davis are residents of the City of Kankakee, Illinois.

Both Plaintiffs are African-American.

2.      Defendant    NNDYM       KB,    Inc.   (D/B/A    Hampton      Inn     by    Hilton

Bourbonnais/Kankakee) (“Hampton Inn”) is a corporation organized under the laws of

Illinois. Hampton Inn is located at 64 Ken Hayes Drive, Bourbonnais, Illinois. Defendant

Hampton Inn has a primary business of renting lodging to individuals.

3.      During the relevant time, Defendant Samir Chaudhari was the president and

owner of Defendant Hampton Inn and acted within the scope of his employment in that

capacity.
         2:19-cv-02345-CSB-EIL # 1        Page 2 of 8




                                       Jurisdiction

4.      This action arises under the laws of the United States, specifically 42 U.S.C. §

1981 and 42 U.S.C. § 2000a.

5.      Venue is proper in the United States District Court for the Central District of

Illinois, Urbana division under 28 U.S.C. § 1391(b)(2) as the events complained of

occurred within this district.

                                           Facts

6.      On October 16, 2019, Plaintiffs resided in the City of Kankakee, Illinois and had

lived there for approximately 15 years.

7.      On that date, Plaintiffs arraigned to have their work performed on their home.

8.      Around 8:30 PM, Plaintiffs travelled to Defendant Hampton Inn for the purpose

of renting a hotel room for the evening while the work was being performed on t heir

home.

9.      Plaintiffs went to the front desk and spoke to a Defendant Hampton Inn employee

about renting a single room with a King bed for the evening.

10.     The Defendant Hampton Inn employee informed Plaintiffs that such a room would

cost $174 for the evening.

11.     The $174 cost told to Plaintiffs far exceeds the $104 nightly cost for an identical

room on Defendant Hampton Inn’s website. In other words, Plaintiffs were asked to pay

an amount nearly double the advertised cost for the room.

12.     Plaintiffs informed the Defendant Hampton Inn employee that they had a valid

discount. This discount is one of the accepted discounts per Defendant Hampton Inn’s

website.
        2:19-cv-02345-CSB-EIL # 1        Page 3 of 8



13.    Plaintiff Jeanette Davis provided her driver’s license to the Defendant Hampton

Inn employee, which clearly showed Plaintiff’s address as Kankakee, Illinois.

14.    The Defendant Hampton Inn employee reluctantly applied the accepted discount

and informed Plaintiffs that the cost for a single room with a King size bed was $164 for

the evening.

15.    The $164 reduced nightly cost told to Plaintiffs far exceeds the $93 nightly cost for

an identical room on Defendant Hampton Inn’s website. In other words, Plaintiffs were

still being asked to pay nearly double the advertised cost for the room.

16.    There were no conventions or other events that necessitated the increased cost for

the room.

17.    Upon information and belief, Plaintiffs were being forced to pay nearly double the

advertised amount for the room by Defendant Hampton Inn due to their race in an

attempt to dissuade Plaintiffs from renting the room.

18.    Plaintiff Jeanette Davis agreed to pay the unreasonably increased rate of $164 for

the room.

19.    Defendant Hampton Inn’s employee then demanded Plaintiffs provide a credit

card in a demeaning manner.

20.    Notwithstanding the demeanor of the employee, Plaintiff Jeanette Davis provided

her VISA card.

21.    Plaintiff Anthony Davis also provided his driver’s license to the Defendant

Hampton Inn employee, which clearly showed Plaintiff’s address as Kankakee, Illinois.

22.    After Plaintiffs agreed to pay the unreasonable rate and Plaintiffs provided a valid

credit card, Defendant Hampton Inn’s employee then refused to rent the room to

Plaintiffs.
        2:19-cv-02345-CSB-EIL # 1        Page 4 of 8



23.    Defendant Hampton Inn’s employee stated that the room would not be rented to

Plaintiffs due to the fact that Plaintiffs are Kankakee residents.

24.    Defendant Hampton Inn’s employee then further stated that a Kankakee guest had

pulled a firearm on an out-of-town guest in the past.

25.    This alleged prior Kankakee guest was not, in any way, connected to Plaintiffs.

26.    Plaintiffs then requested to speak to a manager about the policy and to appeal to

the manager for a room for the evening.

27.    Defendant Hampton Inn’s employee refused to contact a manager for Plaintiffs to

speak with.

28.    Plaintiffs then left Defendant Hampton Inn.

29.    Plaintiffs went to a Holiday Inn Express, located approximately 160 feet away from

Defendant Hampton Inn.

30.    Plaintiffs spoke to a front desk employee of the Holiday Inn Express. This

employee had no problems renting a room to Plaintiffs and offered a room for $99 dollars.

Plaintiffs agreed.

31.    Plaintiffs then spoke with a manager of the Holiday Inn Express and informed her

that Defendant Hampton Inn had refused to offer Plaintiffs a room due to them being

Kankakee residents and of the hotel policy. This Holiday Inn Express manager stated that

there was no such policy that she was aware of.

32.    Upon information and belief, Defendant Hampton Inn did not refuse to rent a

room to Plaintiffs simply because Plaintiffs reside in Kankakee, Illinois. On the contrary,

Defendant Hampton Inn refused to rent Plaintiffs a hotel room because Plaintiffs are

African-American. The conduct of Defendant Hampton Inn’s employee is charging a

larger sum than was advertised.
        2:19-cv-02345-CSB-EIL # 1          Page 5 of 8



33.    The following Monday, Plaintiff Anthony Davis contacted several media outlets

about the refusal of Defendant Hampton Inn to provide Plaintiffs a room.

34.    On Tuesday, Plaintiffs were contacted by a representative from the Hilton

Corporation. This representative apologized to Plaintiffs and informed them that

Defendant Hampton Inn was a privately-owned hotel and that the conduct of Defendant

Hampton Inn did not reflect the policies of the Hilton Corporation.

35.    That same week, Samir Chaudhari – the president and owner of Defendant

Hampton Inn – contacted Plaintiffs. Chaudhari denied any racial discrimination and

asked Plaintiffs to not speak to the media. Chaudhari subsequently offered Plaintiffs

$1,000 and a steak dinner to drop the issue and not speak to the media.

36.    Plaintiffs refused Chaudhari’s offer.

37.    Several media outlets reported on the incident.

38.    Upon information and belief, Chaudhari spoke to members of the media and stated

“That policy [refusing to rent to local residents] has been rescinded more than a week ago

prior to the couple filing a complaint.”

39.    Chaudahri then stated that “The couple [Plaintiffs] is basically using this as a way

to extort money from us.”

40.    Chaudahri’s statements were false. The only thing Plaintiffs have requested from

Defendant Hampton Inn were a hotel room to spend the night (which was refu sed) and

an apology when Defendant Hampton Inn refused to rent Plaintiffs a room due to the fact

that they are African-American (which was refused).
        2:19-cv-02345-CSB-EIL # 1          Page 6 of 8



                                            Claims

                            Count I – Racial Discrimination
                                    42 U.S.C. § 1981

41.    Plaintiffs incorporate all paragraphs of this complaint.

42.    Plaintiffs, as African-Americans, are a racial minority.

43.    Defendant Hampton Inn, by refusing to rent a room to Plaintiffs, deprived

Plaintiffs of services due to Plaintiffs’ race.

44.    This conduct was shown through the demeaning statements and hostile nature of

Defendant Hampton Inn’s employee during their interaction with Plaintiff and the

requested excessive nightly fee.

45.    Upon information and belief, Caucasian individuals who live in the local area have

been permitted to stay at Defendant Hampton Inn in the past without being refused a

hotel room.

46.    By refusing to rent a hotel room to Plaintiffs due to their race, Defendant Hampton

Inn racially discriminated against Plaintiffs in violation of 42 U.S.C. § 1981.

47.    As a result of the violation by Defendant Hampton Inn, Plaintiffs suffered

damages.

WHEREFORE, Plaintiffs Anthony Davis and Jeanette Davis pray for judgment against

Defendant Hampton Inn and for an award of compensatory damages, punitive damages,

attorneys’ fees, costs, and any other such relief the Court deems just.

                           Count II – Racial Discrimination
                                  42 U.S.C. § 2000a

48.    Plaintiffs incorporate all paragraphs of this complaint.

49.    Plaintiffs, as African-Americans, are a racial minority.

50.    Defendant Hampton Inn provides lodgings to individuals by renting hotel rooms.
        2:19-cv-02345-CSB-EIL # 1         Page 7 of 8



51.    42 U.S.C. § 200(a) prohibits a private entity from denying lodging to any individual

on the basis of race, color, religion, or national origin.

52.    Defendant Hampton Inn denied lodging to Plaintiffs when Defendant Hampton

Inn refused to rent a hotel room to Plaintiffs. Upon information and belief, based upon

the totality of the circumstances, Defendant Hampton Inn’s decision to refuse Plaintiffs a

hotel room was based on the fact that Plaintiffs are African-American.

53.    By racial discriminating Plaintiffs and refusing to rent them a hotel room,

Defendant Hampton Inn violated 42 U.S.C. § 2000a.

54.    As a result of this violation by Defendant Hampton Inn, Plaintiffs suffered

damages.

WHEREFORE, Plaintiffs Anthony Davis and Jeanette Davis pray for judgment against

Defendant Hampton Inn and for an award of compensatory damages, punitive damages,

attorneys’ fees, costs, and any other such relief the Court deems just.

                                 Count III – Defamation
                                   Illinois State Law

55.    Plaintiffs incorporate all paragraphs of this complaint.

56.    In a statement to the media, Samir Chaudhari – the president and owner of

Defendant Hampton Inn – denied that the policy by which Plaintiffs had been refused a

hotel room was in effect at the time Plaintiffs were denied a hotel room.

57.    Samir Chaudhari then stated that “The couple [Plaintiffs] is basically using this as

a way to extort money from us.”

58.    Chaudhari’s statement to the media was false. Plaintiffs had been denied a hotel

room on the basis of this policy despite Chaudhari’s statement that the policy was not in
        2:19-cv-02345-CSB-EIL # 1        Page 8 of 8



effect. Moreover, Plaintiffs had not requested anything from Chaudhari other than an

apology for the refusal of Defendant Hampton Inn to rent them a hotel room.

59.    Further, Chaudhari’s statement to the media accused Plaintiffs of committing

extortion, which is a felony offense under the laws of the State of Illinois.

60.    Chaudhari’s false statements were made with malice.

61.    At the time Chaudhari made the statements, he was acting within the scope of his

role as President of Defendant Hampton Inn. As such, Defendant Hampton Inn is liable

for Chaudhari’s defamatory statements under the theory of Respondeat Superior.

62.    As a result of the false statements made by Chaudhari to the media, Plaintiffs were

harmed.

WHEREFORE, Plaintiffs Anthony Davis and Jeanette Davis pray for judgment against

Defendant Hampton Inn and for an award of compensatory damages, punitive damages,

costs, and any other such relief the Court deems just.

                                    JURY DEMAND

Plaintiffs Anthony Davis and Jeanette Davis demand a trial by jury.



                                                  Respectfully submitted,
                                                  /s/ Shawn W. Barnett
                                                  Attorney No. 6312312

HALE & MONICO, LLC
53 West Jackson, Suite 337
Chicago, IL 60604
(312) 341-9646
Halemonico.com
